Citation Nr: 9902810	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-21 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to secondary service connection for 
parasympathectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appeal was last before the Board in August 1995, 
at which time it was remanded for further development.  
Following completion of the requested development, a 
Supplemental Statement of the Case, wherein the RO continued 
to deny the issue listed on the title page, was mailed to the 
veteran in July 1998.  

Thereafter, the appeal was returned to the Board.

Of the seven issues on appeal when this case was last before 
the Board in August 1995, several were granted in a rating 
decision entered in May 1997, specifically, an increased 
rating for peripheral vascular disease, special monthly 
compensation based on the need for aid and attendance and 
service connection for arthritis of the hands as well as 
peripheral neuropathy of the upper extremities.  The May 1997 
rating decision also denied service connection for lumbar 
stenosis, special monthly compensation based on loss of use, 
and secondary service connection for parasympathectomy.  
However, in correspondence from the veteran, dated in July 
1997 and received at the RO the following month, he indicated 
a desire to continue his appeal relative to only one issue, 
that presently listed on the title page.  The present appeal, 
therefore, is limited to consideration of such issue.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he presently has chronic pain in the 
area of his surgically absent rectum as a result of a 
colectomy accomplished by VA in the late 1960s in response 
to impairment associated with his service-connected colitis.  
He contends, therefore, that secondary service connection for 
parasympathectomy, residual of the surgery for colitis, is 
warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports 
secondary service connection for parasympathectomy.  


FINDING OF FACT

Parasympathectomy is causally related to then adjudicated 
service-connected colitis.


CONCLUSION OF LAW

Parasympathectomy is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran asserts that he presently has chronic pain in the 
area of his surgically absent rectum as a result of a 
colectomy accomplished by VA in the late 1960s in response 
to impairment associated with his service-connected colitis.  
He contends, therefore, that secondary service connection for 
parasympathectomy, residual of the surgery for colitis, is 
warranted.  In this regard, the record reflects that service 
connection for ulcerative colitis was established in July 
1966.  The following year, in response to indication of 
changes in the veterans colon and rectum compatible with 
such colitis, left colectomy and abdominal coloproctectomy 
was accomplished by VA.  When examined by VA in June 1971, 
the veteran complained of experiencing persistent pain in the 
area where his rectum was removed.  Most recently, a July 
1997 statement from L. P. Baldoni, M.D., reflects the 
physicians observation that the veteran had chronic rectal 
pain due, in the physicians opinion, to the colectomy 
performed by VA in the late 1960s.  In advancing the 
foregoing opinion, Dr. Baldoni observed that, when VA removed 
the veterans colon andrectum, the parasympathetic plexus 
supplying the lower colon and rectum were interrupted, the 
same being the probable cause of his chronic discomfort.

In considering the veterans related claim for secondary 
service connection for parasympathectomy, the Board is wholly 
satisfied, given his apparently initial complaint when 
examined by VA in 1971 relative to experiencing constant pain 
in the area where his rectum was surgically removed, that the 
veteran in fact presently has the chronic rectal pain to 
which Dr. Baldoni makes reference in his above-cited July 
1997 statement.  To be sure, the Board is aware that a report 
pertaining to the review of the veterans file by a VA 
physician (who apparently did not examine the veteran) in 
November 1996 does not reflect that the veteran currently has 
chronic rectal pain.  However, the Board notes that such 
review was pertinently responsive only to an inquiry whether 
the veteran had related parasympathetic impairment at the 
time the cited VA surgery (in the late 1960s) was performed, 
which consideration is, in the Boards view, of no necessary 
relevance to the outcome of the appeal and concerning which 
matter the VA physician was, in any event, not definitive.  
In addition, the Board has no reason to dispute the substance 
of the above-cited opinion put forth by Dr. Baldoni (which is 
to the effect that the veterans present chronic rectal pain 
is traceable to the above-addressed procedures performed by 
VA in the late 1960s).  Given such opinion, then, and 
because the record (as set forth above) clearly reflects that 
those procedures by VA were entirely related to the veterans 
then adjudicated service-connected ulcerative colitis, the 
Board is of the view that the evidence supports secondary 
service connection for parasympathectomy.  Such benefit is, 
therefore, granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.


ORDER

Secondary service connection for parasympathectomy is 
granted. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
